 CALIFORNIA PACIFI
C MEDICAL CENTER 357 NLRB No. 21 
197
Sutter West Bay Hospitals d/b/a California Pacific 
Medical Center (St. Luke™s Hospital Campus), 
Employer and 
National Union of Healthcare 
Workers, Petitioner 
and Service Employees In-
ternational Union, Unit
ed Healthcare Workers-
West, Intervenor. 
 Sutter West Bay Hospitals d/b/a California Pacific 
Medical Center (Californi
a, Davies and Pacific 
Campuses), Employer 
and National Union of 
Healthcare Workers, Petitioner 
and 
Service 
Employees International Union, United 
Healthcare Workers-West, Intervenor.  
Cases 
20ŒRCŒ018207 and 20ŒRCŒ018214 
July 28, 2011 
DECISION
 AND
 ORDER DENYING
 REVIEW BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On February 2, 2009, the Petitioner filed a petition to 
represent a historical unit of
 technical, service and cleri-
cal employees at the Employer™s St. Luke™s campus, and 

a separate petition to represent a unit of technical and 
service employees at its Cali
fornia, Davies, and Pacific 
campuses.  On March 31, 2011
, the Regional Director for 
Region 20 issued a Decision
 and Direction of Elections 
(pertinent portions of which are attached), in which he 
found that the petitioned-for unit of employees at the 

Employer™s St. Luke™s Hospit
al campus was appropriate, 
and that those employees were not required to be includ-
ed in a unit with employees at
 the Employer™s three other 
hospitals.  The Regional Director therefore directed that 
elections be held in two separate units.  Subsequently, 
the Regional Director, by letter dated April 11, 2011, 
concluded that the elections would be conducted by mail 
ballot.  Thereafter, the Empl
oyer and Intervenor filed 
timely requests for review of the Regional Director™s 
Decision and Direction of Elections.
1 The Employer also 
filed a motion for special permission to appeal the Re-

gional Director™s determinat
ion to conduct the elections 
by mail ballot.
2  On May 10, 2011, we issued an Order 
(pursuant to a 2Œ1 vote) denying the requests for review, 

and granting the special perm
ission to appeal, but deny-
ing it on the merits.  We stated that a decision would 
follow. 
                                                 1 The sole ﬁunitﬂ issue on review was whether the St. Luke™s em-
ployees could be represented separate
ly, or must be included in a single 
unit with employees of the Employer™s other three campuses. 
2 We have treated the Employer™s 
ﬁrequest for reviewﬂ of the Re-
gional Director™s mail ballot determin
ation as a special permission to 
appeal. I. In denying review on the unit determination, we start 
with the settled principle that a petitioned-for single-
facility unit is presumptively appropriate.  This presump-

tion applies with equal force in the healthcare industry.  
Manor Healthcare
, 285 NLRB 224, 225 (1987); 
Chil-
dren™s Hospital of San Francisco
, 312 NLRB 920 
(1993), enfd. sub. nom. 
California Pacific Medical Cen-
ter v. NLRB
, 87 F.3d 304 (9th Cir. 1996); 
Staten Island 
Hospital v. NLRB
, 24 F.3d 450, 456 (2d Cir. 1994).  The 
parties opposing the unitŠhere, the Employer and the 
IntervenorŠhave the ﬁheavy burden of overcoming the 
presumption.ﬂ 
Mercy Sacramento Hospital
, 344 NLRB 
790, 790 (2005).  To rebut this presumption, they ﬁmust 
demonstrate integration so substantial as to negate the 

separate identityﬂ of the St. Luke™s unit. Id. See also 
D&L Transportation
, 324 NLRB 160 (1997). 
We agree with the Regional Director that the Employ-
er and Intervenor have failed to meet their burden.  There 
is a lengthy, separate history of bargaining in the St. 
Luke™s unit.  Indeed, for 70 to 80 years, including 

through 2009 when the instant petition was filed, St. 
Luke™s was separately repres
ented.  This extensive bar-
gaining history strongly supports a finding that the single 

facility unit at St. Luke™s is appropriate.  We recognize, 
as the dissent asserts, that while the petition for the St. 
Luke™s unit was pending, the Employer and the Interve-

nor entered into an agreement in 2010 covering all four 
campuses.  However, the 2010 agreement is not a bar to 
these proceedings. In any even
t, we agree with the Re-
gional Director that the many
 decades of bargaining in 
the separate, historic St. Luke™s unit ﬁfar outweighs the 
short duration of collective-bargaining historyﬂ in a 
combined unit.  Considering this lengthy bargaining his-
tory, the single facility presumption, the fact that the his-

toric St. Luke™s unit includes many classifications of 
employees not represented at the other hospitals, and the 
additional factors discussed below, we are not persuaded 

that the Regional Director erred in finding that St. Luke™s 
constitutes an appropriate unit or, as argued by the dis-
sent, that only a combined multicampus unit is appropri-

ate. We agree with the Regional Director that St. Luke™s 
onsite managers possess significant local autonomy over 

employees at that campus. This substantial local autono-
my diminishes the significan
ce of the high degree of ad-
ministrative centralization and integration. Further, and 

contrary to the dissent™s assertion, there appears to be 
little interchange and contact between the employees in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 198 
the St. Luke™s unit and employees at the other campuses.
3  All of these factors support the application of the single 
facility presumption, which the Employer and Intervenor 
have not adequately rebutted. 
The dissent focuses on the evidence of centralized 
management and the administrative structure as support 
for his finding that a single unit at all four hospitals is the 

only appropriate unit.  The Board, however, has long 
recognized that the existence of even substantial central-
ized control over some labor relations policies and pro-

cedures is not inconsistent with a conclusion that suffi-
cient local autonomy exists 
to support the single location 
presumption.  See, e.g., 
Mercy Sacramento Hospital
, supra, 344 NLRB at 791; 
Carter Hawley Hale Stores
, 273 NLRB 621, 622Œ623 (1984).  Here, as noted above, 

the managers on site at each facility possess significant 
local autonomy. 
Further, we agree with the Regional Director that the 
single facility unit at St. Luke™s would create neither an 
increased risk of disruption 
in the delivery 
of healthcare 
nor an undue proliferation of units.  
Mercy Sacramento 
Hospital
, supra, 344 NLRB at 792Œ793. 
Our dissenting colleague would conversely find that a 
single unit covering employees at the four campuses is 

the only appropriate unit becau
se it is consistent with 
Congress™ intent to avoid the 
proliferation of units in the 
health care setting. However, the Board has consistently 

reaffirmed the applicability of the single facility pre-
sumption in the health care 
industry. Immediately after 
the passage of the 1974 Healthcare Amendments, 

Pub.L.93360 (1974), the Board applied the presumption 
to find a single-facility hospital unit appropriate.  
Saint 
Anthony Center
, 200 NLRB 1009 (1975).  And in 
Manor 
Healthcare
, supra, 285 NLRB at 225, the Board ex-
plained that ﬁthe concerns underlying the congressional 

admonition can be fully addressed by careful considera-
tion of any evidence, presented in the employer™s rebuttal 
case, demonstrating that approval of the single-facility 

unit will threaten the kinds of disruptions to continuity of 
patient care that Congress sought to prevent.ﬂ  Id.
4  Cf. 
                                                 3 Contrary to our colleague, the Re
gional Director™s finding with re-
gard to transfers fully supports his decision to find a unit limited to St. 
Luke™s as appropriate.  Thus, the Regional Director found that only a 
small number of St. Luke™s employees had been involved in either 

permanent or temporary transfers, such transfers were almost always 
voluntary, and that approximately half
 of the St. Luke™s unit employees 
are in ﬁSt. Luke™s Onlyﬂ job classifi
cations that are not involved in any 
transfers. 
4 In 
American Hospital Assn. v. NLRB
, 499 U.S. 606, 617 (1991), 
approving the Board™s healthcare rulema
king with respect to acute care 
facilities, the Court observed that the ﬁadmonition in the Committee 
Reports is best understood as a form of
 notice to the Board that, if it did 
not give appropriate consideration to 
the problem of proliferation in this 
industry, Congress might respond with a legislative remedy.ﬂ See, e.g., 
Collective-Bargaining Units in the Health Care Industry, 
53 Fed.Reg. 33900, 33903, reprinted 284 NLRB 1528, 
1532 (1988) (noting that proposed rule regarding units in 
acute care facilities did ﬁnot pu
rport to address the issue 
of the appropriateness of a single facility when an em-
ployer owns a number of facilities, which the Board will 
continue to address through adjudication,ﬂ citing 
Manor 
Healthcare
). 
Further, we agree with the 
Regional Director that any 
concerns about undue proliferation are particularly un-

warranted here.  Rather than posing a risk of undue pro-
liferation, the petitioned-for St. Luke™s unit would mere-
ly continue the previously existing and long-settled his-
torical unit. 
Accordingly, for all of these 
reasons, we find that nei-
ther the Employer nor the Intervenor has met its burden 
here of rebutting the single-facility presumption. 
II. 
We also find that the Regional Director did not abuse 
his discretion in ordering a mail ballot election in the 
circumstances of this case.   
Our colleague cites asserted reliability concerns in 
mail ballot elections, and the fact that the majority of the 
employees work the day shift.  As to the reliability con-

cerns, the Board has previously
 considered and rejected 
the contention that mail ballot elections will inevitably 
result in more instances of voter coercion. 
San Diego 
Gas & Electric
, 325 NLRB 1143 (1998).  Furthermore, 
while a majority of employees may work the day shift, 
the parties apparently acknow
ledged that a manual elec-
tion would require three polling sessions on 1 day at one 
facility, and three polling sessions over 2 days at the oth-
er three facilitiesŠsome 15 polling sessions encompass-
ing 2 to 3 days.  The Regional Director reasonably took 
into account that a manual el
ection in these circumstanc-
es would be a difficult undertaking. 
We reject the dissent™s additional claim that mail ballot 
elections should only be used in ﬁextraordinary circum-

stances.ﬂ  Neither our precedent nor common sense sup-
ports such a stringent approach to the use of mail bal-
lots.
5  Here, the Regional Director properly took into 
account the parties™ 
inability to reach an
 accord on the 
timing and manner of the elections, as well as the scat-
tered nature of the employees™ work schedules and the 
                                                                              
Staten Island Hospital v. NLRB
, 24 F.3d at 456 (observing that the 
court™s prior proscription of the sing
le facility presumption in multisite 
hospital situations had been ﬁundercutﬂ by the Supreme Court™s deci-
sion in American Hospital, supra
, approving the Board™s healthcare 
rule). 
5 Notably, the Board recently conducted an election by mail ballot, 
with the agreement of the parties,
 in a unit involving over 40,000 eligi-
ble employees. 
 CALIFORNIA PACIFI
C MEDICAL CENTER 199
personnel required to run the election.  
GPS Terminal 
Services, 326 NLRB 839 (1998) (finding a mail ballot 
appropriate where employees
 had varied work sched-
ules). The Regional Director acted well within the discre-

tion that he has been afforded to determine the method of 
conducting the elections.
6  MEMBER HAYES, dissenting. 
I would grant the Employer™s request for review.  In 
my view, the single-facility unit sought by the Petitioner 

is inappropriate.  In reachi
ng an opposite result, my col-
leagues fail to recognize that the situation here is not a 
static one.  Rather, the record reflects substantial and 
increasing integration of operations and employee inter-
change among the four medical campuses now operated 

by the Employer, as well as 
extensive centralization of management and administrative functions. 
Since the 2007 merger of St. Luke™s with the Employ-
er™s three other campuses, the Employer has maintained a 
highly centralized management and administrative struc-
ture that services all four s
ites.  High-level corporate of-
ficials provide broad oversight, including over acute care 
nursing, while numerous directors oversee essential de-
partments, including radiology, safety, housekeeping, 

and laboratory and surgical 
services.  And, since the 
2007 merger, the Employer has utilized a single human 
resources department.  This centralized department de-

termines staffing levels, hiring procedures, and recruit-
ing, maintains uniform personnel policies, and is in-
volved in all disciplinary matters above lesser oral warn-

ings and first-step grievances. 
My colleagues place considerable emphasis on the 
separate history of bargaining in the St. Luke™s facility, 
but fail to acknowledge the si
gnificance of the most re-
cent bargaining history, which further illustrates the in-

creasing integration of the Employer™s operations.  In 
March 2010, the Employer a
nd Intervenor successfully 
negotiated a contract that covers all four campuses, a 

combined unit the Intervenor remains willing to repre-
sent.  Since this important development, the Employer 
has established standardized job classifications, wages, 

and benefits.  And, at least half of all permanent trans-
fers, since that time, have involved the St. Luke™s cam-
pus.  In addition to the Employer™s history of transferring 

supervisors among all campuses, there is also now evi-
dence of temporary employ
ee transfers involving St. 
Luke™s.  Moreover, the Employer has consolidated spe-
                                                 6 We take administrative notice of the elections conducted by mail 
ballot and the counts that took place on May 10, 2011.  If there have 

been any infirmities in 
the election process, the parties may file timely 
postelection objections. 
cialized care at certain campuses, including St. Luke™s, 
and regularly transfers patients within its entire system. 
Finally, a combined unit 
accommodates the trend to-
wards consolidation of acute care facilities in urban envi-

ronments and is consistent with Congress™ intent to avoid 
the proliferation of units in the health care setting.  See 
Masonic Hall v. NLRB
, 699 F.2d 626, 630Œ632 (2d Cir. 
1983); See also my dissenting opinion in 
Specialty Health Care & Rehabilitation Center of Mobile
, 356 
NLRB 289, 292 (2010). 
Further, while I agree with 
my colleagues™ decision to 
grant the Employer™s special permission to appeal, I 
would also grant the appeal on
 the merits.  Long-standing 
Board precedent and procedures favor a manual election, 
rather than the mail ballot election the Regional Director 

ordered.  
Willamette Industries
, 322 NLRB 856 (1997).  
Given the procedural issues and reliability concerns as-
sociated with mail ballot elections, I would limit their use 

to extraordinary circumstances, which have not been 
shown here.  Indeed, in his Decision and Direction of 
Elections, the Regional Director ordered a manual elec-

tion, acknowledging the parties™ preference for it and 
ﬁthe absence of any factor 
militating against it.ﬂ  The 
Regional Director apparently reversed that determination 

only after the parties could not agree to polling dates and 
places.  The factors cited by the Regional Director, such 
as ﬁscatteredﬂ work schedule
s of employees and logisti-
cal and staffing concerns in conducting a multifacility 
election, are typical in hospital settings and do not war-
rant a mail ballot election, particularly where, as here, the 

record indicates that the ov
erwhelming majority of em-
ployees work during the day shift. 
APPENDIX 
. . . . 
 II.  ANALYSIS By the petitions filed, Petitioner seeks to represent two his-
torical units, one limited to St. 
Luke™s employees, and the other 
to employees at the three other 
campuses of the Employer. The 
Employer and the Intervenor take the position that the only 
appropriate unit is one comprise
d of employees at all of the 
Employer™s campuses. For the reas
ons set forth below, I find 
that the petitioned-for units are each an appropriate unit for 
collective-barg
aining purposes. It is longstanding Board policy that a unit need only be 
an 
appropriate unit for collective ba
rgaining.  There is no require-
ment that a unit be the 
most appropriate unit. 
Overnite Trans-
portation, 322 NLRB 723 (1996), citing 
Black 
& Decker Mfg., 
147 NLRB 825, 828 (1964). 
When an issue of unit appropriateness is raised, the Board 
begins with the petitioned-for unit and considers alternate unit 
proposals only if the petitioned-fo
r unit is deemed inappropriate 
for collective-bargaining purposes. 
Overnite Transportation, 
supra, citing P. J. Dick Contracting, 
280 NLRB 150, 151 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 200 
(1988). It is well settled that th
e existence of bargaining history 
weighs heavily in favor of a fi
nding that a historical unit is 
appropriate, and that the party 
challenging such a unit bears the 
burden to show that such a unit is no longer appropriate. See 
Ready Mix, Inc., 340 NLRB 946 (2003). 
In addition, it is well establishe
d that in the health care in-
dustry a single-facility unit is 
presumptively appropriate. A 
party opposing a single-facility 
unit likewise carries a heavy 
burden to overcome this presumption. 
Mercy Sacramento Hos-
pital, 
344 NLRB 790 (2005); 
Children™s Hospital of San Fran-
cisco, 312 NLRB 920, 928 (1993), enfd. sub nom.
 California 
Pacific Medical Center v.
 NLRB, 87 F.3d 304 (9th Cir. 1996);
21 Manor Healthcare Corp., 
285 NLRB 224 (1987). In order to 
rebut this presumption, a party 
must prove that the single facili-
ty has been so effectively merged into a more comprehensive 
unit, or so functionally integrated, that it has lost its separate 
identity. 
D & L Transportation, 
324 NLRB 160 (1997). The 
Board considers several factors in order to determine if the 
single-facility presumption has 
been overcome, including: (1) 
geographic proximity; (2) bargaini
ng history; (3) similarity of 
skills, functions and working conditions; (4) centralized control 
over daily operations and labor relations, including the extent 
of local autonomy; (5) the degree of employee interchange, 
transfer and contact; and 6) functional integration. See 
Catholic 
Healthcare West, 
supra. The Board considers interchange and 
supervision to be particularly si
gnificant factors in determining 
whether the presumption has been rebutted. Id.
 In making unit 
determinations involvi
ng acute care hospitals, the Board is also 
mindful of avoiding the undue proliferation of units and/or an 
increased risk of work disrup
tion or other adverse effects upon 
patient care should a la
bor dispute arise. Id.
 In the instant case, no party disputes that the petitioned-for 
employees at the California, Davies and Pacific campuses 
should be included in the same unit. The only issue is whether 
the St. Luke™s employees constit
ute a separate appropriate unit 
or must be included in the same unit with employees at the 

California, Davies and Pacific campuses. Thus, the issue pre-
sented is clearly one requiring
 the application of the single-
facility presumption of appropria
teness. Applying the relevant 
factors set forth above, I find th
at the presumption of the ap-
propriateness of a singl
e-facility unit has not been rebutted in 
the instant case and that each petitioned-for unit constitutes an 
appropriate unit. One of the most compelling considerations supporting the 
appropriateness of the St. Luke™s unit is the approximately 70 
                                                 21 Notably, 
Children™s Hospital of San Francisco, 
supra
, is a case in 
which the Employer was the employer
 and the Board addressed a simi-
lar issue as presented in
 the instant case. The 
Children™s Hospital case 
arose in the context of an unfair 
labor practice proceeding in which the 
Employer refused to recognize and bargain with the California Nurses 

Association (CNA) in a unit of RNs 
at Children™s Hospital (currently 
the California campus of the Empl
oyer), after the 1991 merger of Chil-
dren™ Hospital with Pacific Presbyteri
an Hospital (currently) the Pacific 
campus of the Employer). In that case, the Board concluded that the 
separate identity of the CNA unit at
 Children™s Hospital had not been 
destroyed by the merger of Children™
s Hospital with Pacific Presbyteri-
an, and the Board found the Employer 
in violation of the Act, a deci-
sion enforced by the Ninth Circuit. 
to 80 years of separate collective 
bargaining in that unit.  While 
the St. Luke™s employees have been included with employees at 
the other campuses under the 
same collective-bargaining 
agreement for the past year, I find that their lengthy history of 
collective bargaining in a separa
te unit far outweighs the short 
duration of collective-bargaining history in a combined unit 
under the Agreement.
22 Indeed, the St. Luke™s employees re-
mained separate in terms of 
their job classifications, wage scales and pay practices until on
ly a few months before the 
hearing in this matter. Thus, I find that collective-bargaining 
history is a factor strongly supporting the single-facility pre-
sumption in the instant case. 
Another equally compelling c
onsideration supporting the ap-
propriateness of the petitioned-fo
r St. Luke™s unit is the fact 
that about half the employees in the St. Luke™s unit are in ﬁSt. 
Luke™s Onlyﬂ job classifications
, as discussed above. To the 
extent similar positions exist at the other campuses, they are 
unrepresented employees and no party to this proceeding seeks 
their inclusion in a unit. Thus, 
finding that a single unit combin-
ing employees at all four facilities is the only appropriate unit 
would create a residual group of
 unrepresented employees in 
the same classifications as unit employees. Such a result would 
run directly counter to the Board™s admonition against the un-
due proliferation of 
health care units. 
Further, all of the St. Luke™s employees retained their sepa-
rate job classifications until Ja
nuary 1, 2011, and the employees 
in the ﬁSt. Luke™s Onlyﬂ job classifications, who comprise 
about 40 to 50 percent of the St. Luke™s unit, are to date in dif-
ferent and separate, primarily cl
erical, job classifications not 
found in the historical unit at 
the other three campuses. Thus, a 
substantial segment of the St. Lu
ke™s employees have different 
skills and functions from the em
ployees at the other campuses. 
The foregoing is likewise true as to the wage scales and pay 
practices for the St. Luke™s employees. 
In addition, the lack of sign
ificant interchange and contact 
between employees in the St. Luke™s unit and employees at 

other campuses also supports th
e separate identity of the St. 
Luke™s unit. Such evidence show
s that the St. Luke™s employ-
ees spend most of their work time at St. Luke™s. They perform 
their jobs only at St. Luke™s, a
nd they use the same cafeteria, 
break and lunch rooms at the St. Luke™s campus. Only a small 
number of St. Luke™s employees 
have been involved in perma-
nent or temporary transfers. Employees in the ﬁSt Luke™s Onlyﬂ 
job classifications comp
rise about half of the St. Luke™s unit are not involved in any transfers.  Further, such transfers are almost 
always voluntary. I do not find that the evidence showing that a 
few job classifications require 
regular movement between cam-
puses or that employees attend co
mmon meetings or trainings is 
sufficient to overcome the foregoing evidence showing a lack 
of significant interchange and transfers. 
Two factors tend to support a single overall unit in the in-
stant case: common overall mana
gement and to some extent, 
                                                 22 I note that generally the Board acc
ords less weight to a brief histo-
ry of collective bargaining. See, e.g., 
Joseph A. Schlitz Brewing Co., 
206 NLRB 928 (1997); 
Duke Power Co., 
191 NLRB 308 (1971); 
Chrysler Corp., 
119
 NLRB 1312, 1314 (1958); 
Heublein, Inc., 
119 
NLRB 1337, 1339 (1958). 
 CALIFORNIA PACIFI
C MEDICAL CENTER 201
the functional integration of th
e Employer™s operations. Thus, 
the evidence shows that since the Employer merged with St. 
Luke™s in 2001, it has taken over
 and consolidated management 
of that facility with its overall 
management of all of its campus-
es.  The record shows centralization of many management and 
administrative functions and th
e application of many common 
policies, including human resour
ces policies, to all campuses, 
including the St. Luke™s campus. The record shows that higher 
level decision-making is concentrated in the hands of directors, 
managers and vice presidents, w
ho usually have 
responsibility 
over multiple campuses. 
On the other hand, the evidence showing centralized man-
agement is somewhat offset by the evidence showing that on-
site managers and supervisors 
retain local autonomy over day-
to-day management and supervisi
on of employees at their indi-
vidual campuses in several respec
ts.  Thus, local management 
has authority to interview a
nd recommend hires, direct and 
assign work, orally reprimand,
 evaluate, grant time off and 
handle grievances at the first-step level. In this regard, I note 
that the record also shows that the directors of nursing, nutri-
tional services and housekeeping 
at St. Luke™s primarily over-
see such services only at that campus. 
With regard to the factor of functional integration, the record 
shows that the Employer has to some extent integrated its pa-
tient care services and, as 
discussed above, provides certain 
specialized types of care only at particular campuses, e.g., neu-
roscience care at the Davies campus, pediatric care at the Cali-
fornia campus and sub-acute care at St. Luke™s campus. In ad-
dition, the Employer transfer
s patients among campuses on a 
regular basis to receive such care and in response to overflow 
situations. On the other hand, each
 of the Employer™s four acute 
care hospitals is a full-service 
hospital that provides a wide 
range of patient care. 
Further, I do not find that the limited integration of patient 
care has destroyed the separate identity of the St. Luke™s unit. 
The evidence does not show a high level of interchange involv-

ing St. Luke™s employees with 
or among employees at the Em-
ployer™s other campuses. 
Nor does the record establish that a separate unit at St. 
Luke™s would jeopardize the deliver
y of health care or create an 
increased risk of work disruption within the Employer™s sys-
tem. The only specialty medical care offered at St. Luke™s is 
sub-acute care, and the record s
hows that this has never existed 
at the Employer™s other campuses, and has not resulted from a 
consolidation of such servi
ces from other campuses to St. 
Luke™s. Thus, prior to 2007, the Employer transferred patients 
needing sub-acute medical care to St. Luke™s even though it 
was a separate corporation and 
separate employer. Given this 
background, the Employer and Intervenor have not shown that 
finding appropriate the separate St
. Luke™s unit would create an 
increased burden or risk to the delivery of health care by the 
Employer. Further, the Employer
 operated with a separate bar-
gaining unit at St. Luke™s from 2007 to March 18, 2010. Thus, 
finding employees at St. Luke™s to constitute a separate appro-
priate unit would do no more th
an re-create a circumstance 
similar to that which existe
d during the 2007 to 2010 time peri-
od.  Further, the record disclose
s that the Employer has operat-
ed and continues to operate t
oday with separate bargaining 
units of RNs at its St. Luke™s 
and California campuses. Lastly, 
the fact that about half of the employees in the St. Luke™s unit 
work in different (predominately clerical), job classifications 
than employees working at the other campuses also reduces any 
risk of disruption in health care by finding the separate unit at 
St. Luke™s to be an appropriate unit. 
Finally, I conclude that finding 
a separate unit to be an ap-
propriate unit at St. Luke™s would not risk an undue prolifera-
tion of health care units.
23 Indeed, as discussed above, to do 
otherwise would risk an undue pr
oliferation of units since it 
would result in a group of residu
al unrepresented employees at 
the California, Davies, and Pacific campuses who are in the 
same or similar job classifications as unit employees. 
In sum, neither the corporate merger of CPMC and St. 
Luke™s Hospital in 2007, nor the 
contractual merger of the two 
units by the 2010 Agreement, has as yet caused the St. Luke™s 
unit to lose its separate distinct identity. St. Luke™s remains a 
geographically separate, full-ser
vice acute care hospital, which 
provides a full range of patient care, as do each of the Employ-
er™s campuses. In addition, the record shows that St. Luke™s still 
has the same departme
nts and provides the same types of ser-
vices that it has provided for many years. 
Upon consideration of the reco
rd as a whole, the above-
described factors, and the par
ties™ position statements, I find 
that the Employer and the Intervenor have failed to rebut the 
presumption of the appropriate
ness of a single
-facility St. 
Luke™s unit. Accordingly, I conclude that each of the peti-
tioned-for units is an appropriate unit based on the following 
factors: the long history of collective bargaining in the separate 
St. Luke™s unit; the history of collective bargaining in the sepa-
rate unit covering the Employe
r™s other campuses; the brief 
duration of collective-bargaining history in a combined unit; 
the difference in the job classifica
tions, skills and functions of a 
substantial portion of St. Luke™s
 employees from those of em-
ployees at the other campuses
; the existence of a residual 
grouping of unrepresented employ
ees in the same classifica-
tions as unit employees if a comb
ined unit were found to be the 
only appropriate unit; the geog
raphic separation of the St. 
Luke™s campus from other campus
es; the lack of significant 
interchange and contact betwee
n St. Luke™s employees and 
employees at other campuses; the lack of significant inter-
change and contact 
among employees at all campuses; the ex-
istence of some local autonomy w
ith regard to supervision and 
management at the single facility level; and the lack of evi-
dence that a separate unit at St. Luke™s would create an in-
creased risk of disruption in the delivery of health care or of an 
undue proliferation of units. See 
Mercy Sacramento Hospital, 
supra; Children™s Hospital of San Francisco, 
supra.
24                                                  23 In this regard, I note that in 
Children™s Hospital of San Francisco, 
supra
, 312 NLRB at 924 fn. 9, the administrative law judge observed 
that the Employer, which was only comprised of two hospitals at the 

time, had collective-bargaining relati
onships with five separate labor 
organizations. 
24 In reaching my conclusion, I find
 that the reliance by Employer 
and Intervenor on 
St. Luke™s Health System, Inc., 
340 NLRB 1171 
(2003), where the Board found that 
the single-facility presumption had 
been overcome, is misplaced. Thus, 
there was no long-term history of 
collective bargaining in the petitioned-fo
r units in that case as exists in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 202 
III.  CONCLUSIONS AND FINDINGS
 Based upon the record,
25 I conclude and find as follows: 
1.  The Hearing Officer™s rulings made at the hearing are free 
from prejudicial error and are affirmed.
26 2.  I find that the Employer is 
an employer as defined in Sec-
tion 2(2) of the Act, and is engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act, and that it will ef-
fectuate the purposes of the Act to assert jurisdiction in this 
case. 
3.  The Petitioner and the Intervenor are each a labor organi-
zation within the meaning of the Act. 
4.  A question affecting comme
rce exists concerning the rep-
resentation of certain employee
s of the Employer within the 
meaning of Section 9(c)(1) and S
ection 2(6) and (7) of the Act. 
5.  In Case 20ŒRCŒ018207, I find that the following unit is 
an appropriate unit for collective-bargaining purposes: 
 All full-time and regular part-time L VN, Sr. L VN, certified 

nursing assistant, restorative nursing assistant, orthopedic 
tech, surgical services tech (SST),
 surgical tech I, surgical tech 
II, transporter, medical assistant, mental health worker, certi-
fied resp. therapist, registered resp. therapist, registered resp. 
therapist/clinical coordinator, sterile processing tech I, sterile 
processing tech II, sterile processing tech III, perinatal tech, 
                                                                              
the instant case. Secondly, there wa
s much stronger evidence of inter-
change, both permanent and temporary, in the 
St. Luke™s 
case than in 
the instant case. ld
. at 1173. In this regard, I note that in 
St. Luke™s, the 
Board relied in part on the fact that
 all float employees
 were stationed 
at the site of the petitioned-for facility
. Id. at 1173. The same is not true 
in the instant case. More
over unlike the situation in the St. Luke™s case, 
the petitioned-for unit at the Employer™s St. Luke™s campus includes 
numerous classifications which are 
not found at the other campuses, a 
factor which further inhibits inte
rchange and contact between such 
employees and those at the Employer™s other campuses. ld.
 at 1173.  
Accordingly, I do not find 
St. Luke™s to be controlling in the instant 
case.  For similar reasons, I find 
West Jersey Health System, 
293 NLRB 
749 (1989), a case also relied upon by 
the Employer and Intervenor, not 
to be controlling in the instant case. 
I have likewise rejected Petitioner™s argument that I should ignore 
the changes effected by events pos
tdating the filing of the petitions 
here, including evidence regarding the Agreement merging the St. 
Luke™s unit with the unit of employees at other campuses. Such evi-

dence is plainly relevant in maki
ng my decision and I have carefully 
considered it. Therefore, I agree wi
th the hearing officer™s decision to 
admit evidence regarding postpetitio
n evidence, over the objection of 
Petitioner. Further, I do not find that
 the cases cited by Petitioner, in 
support of its position in this regard to be controlling. Thus, 
West Law-
rence Care Center, 
305 NLRB 212 (1991), and 
U.S. Pillow Corp., 
137 
NLRB 584 (1962), cited by Petitione
r, involved multiemployer bar-
gaining situations, whereas the Employer and St. Luke™s have been a 
single employer since 2007. However, I note that the goals of protect-
ing the stability of collective-bargai
ning relationships and the freedom 
of employees to choose their representatives, discussed in those cases, 
are central concerns here as they
 are in all representation cases. 
25 As noted above, the parties have 
stipulated to include in the rec-
ord, as Jt. Exh. 4, their posthearing stipulation regarding the composi-
tion of the units in these cases, and I have included Jt. Exh. 4 in the 
record. 
26 As noted above, I find that the hearing officer made no error in 
overruling Petitioner™s objections and admitting evidence of events 
occurring after the f
iling of the petitions. endoscopy tech, outpatient pharmacy tech, inpatient pharma-
cy tech, pharmacy tech, pharmacy tech/buyer, lab assistant I, 
lab assistant II, surgical inventory specialist, inventory spe-
cialist, lifter/transporter, mental health worker, medical assis-
tant, sterile processing aide, point of service lead, financial 
counselor, point of service specialist, financial representative, 
lead clerk, patient accounting specialist, accounting clerk, 
float clerk, float clerk & floa
t/collector, lega
l correspondence 
clerk, patient representative, self pay financial specialist, pre-
registration specialist, OR scheduler, secretary I, secretary II, 
transcriptionist, 
UR/QA 
assistant, coder I, coder II, monitor 
tech/ward clerk, ward clerk, cash posting specialist, cashier, 
registration clerk, admissions/registration clerk, records ana-
lyst, customer service representative, department clerk, sup-
port services clerk, dietary cler
k, PBX operator, receptionist, 
medical records clerk, union clerk, file clerk, housekeeping 
aide/linen aide, head housekeeping/linen aide, housekeeping 
aide/surgical servic
es, lead housekeeping aide/surgical ser-
vices, food service aide, cook, lead central distribution aide, 
central distribution aide I, central distribution aide II, rehabili-
tation aide and quality assurance assistant employed by the 
Employer at its St. Luke™s cam
pus in San Francisco, Califor-
nia; and excluding all other employees, guards and supervi-
sors as defined in the Act. 
 In Case 20ŒRCŒ018214, I find that the following unit is an 
appropriate unit for collective-bargaining purposes: 
 All full-time and regular part-time LVN, Sr. LVN, surgical 
tech I, surgical tech II, orthoped
ic tech, surgical services tech 
(SST), anesthesia technician I, anesthesia technician II, sterile 
processing tech I, sterile processing tech II, sterile processing 
tech III, psych tech, hospital attendant, hospital attendant-
certified, rehabilitation aide, residential care attendant, senior 
residential care attendant, parking attendant (employed at the 
California Campus and hired prior to January 1, 1992), patient 
care assistant, OB aide, housekeeping aide/linen aide, head 
housekeeping/linen aide, lead housekeeping aide/surgical ser-
vices, housekeeping aide/surgical services, food service aide, 
cook, central distribution aide I, central distribution aide II 
and lead central distribution aide employed by the Employer 
at its California, Davies and Pacific campuses located in San 
Francisco, California; and excluding all other employees, 
guards and supervisors as defined in the Act. 
